DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 11/23/21, are acknowledged.
	Claims 1-2, 4-5, 7, 12-13, 15-16, 20, 22, and 46 have been amended.
	Claim 65 has been added.
Claims 25, 27-28, 30 and 39 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claim 3 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.
   	Claims 1, 2, 4-5, 7, 12-13, 15-16, 20, 22, 46, and new claim 65 are being acted upon.

In view of Applicant’s claim amendments, only the following rejections remain.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 
Claims 22, 46 and 65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, there is insufficient written description .
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3). 
The instant claims are directed to a method of preparing a Treg population comprising exposing T cells to any anti-inflammatory cytokine receptor inhibitor.  This would encompass a huge genus of structurally different inhibitors, such as antibodies, peptides, or small molecules.  The specification does not disclose a correlation between structure and function of inhibiting any anti-inflammatory cytokine receptor to propagate Tregs, nor is there an art recognized disclosure between said structure and function.  Furthermore, the only species disclosed are anti-CD25 antibodies, or CD25 binding fragments thereof such as scFV fragments.  This is not sufficiently representative of the huge genus of different inhibitors encompassed by the instant claims. 
The claims also are directed to a genus of anti-CD25 antibody with a specific function of binding to a human CD25 epitope homologous to the mouse CD25 epitope recognized by the anti-mouse mouse CD25 monoclonal antibody PC61. This would encompass a broad genus of structurally antibodies. For example, the claims encompass antibodies derived from different species, such as human, mouse, or rat that would have different VH and VL sequences that can function in binding to a human CD25 epitope homologous to the mouse CD25 epitope recognized by the anti-mouse mouse CD25 monoclonal antibody PC61.  The specification does not disclose a correlation between antibody structure, or epitope structure, and the function claimed, nor is there are art recognized correlation between said structure and function.  
Furthermore, new claim 65 is directed to a genus of anti-CD25 antibodies having at least 70% identity to the VH and VL of SEQ ID NO: 6 and 7.  This encompasses a genus of different VH and VL sequences having a large number (up to 30%) amino acid substitutions as compared to SEQ ID NO: 6/7, including in the CDRs. The state of the art is such that the diversity of the immunoglobulin repertoire is mediated by different combination so heavy and light chain V regions that pair to form a unique antibody binding site. See, for example, Rabia, 2018, which teaches that the maximal chemical diversity of antibody CDRs is unimaginably large and is extremely challenging to define the sequence determinant of antibody specificity (see page 4). Rabia also teaches that single point mutations in CDR regions can alter binding specificity, and that such mutations are highly context dependent, and the same mutations can lead to opposite impacts on antibody specificity in different antibody sequences (see page 5, in particular). Thus, there is no art recognized correlation between the genus of 70% identical sequences claim, and the function of binding CD25 and acting as a cytokine receptor inhibitor. Furthermore, no species of sequences are disclosed by the instant specification, other than SEQ ID NO: 6 and 7. 
The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of antibodies and inhibitors encompassing various structures, specificities and functions.    Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       
    In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize 
The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species; then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.
     Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
     Also, it is noted that the Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).
   Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).  Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the Ariad, 598 F.3d at 1352-3.  Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.
Given the claimed broadly class of antibodies, in the absence of sufficient disclosure of relevant identifying characteristics, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims. AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) and the specification at best describes plan for making antibodies with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient. Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011). There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed antibodies to demonstrate possession. Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
	Applicant’s arguments filed 11/23/21 have been fully considered, but they are not persuasive.
Applicant argues that the amendment overcomes the rejection.  
This is persuasive with regard to claim 1, however, claims 22 and 46 still encompass a genus of anti-inflammatory cytokine receptor inhibitors and homologous epitope binding antibodies that lack written description for the reasons set forth above.  Additionally, new claim 65 lacks written description for the reasons set forth above.
Amendment to claim 46 to recite that the Tregs are maintained with IL-2 and anti-CD25 antibody would be remedial for claim 46.

Claim 46 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
in vitro method of preparing a Treg population comprising exposing T-cells to a medium comprising IL-2 and a CD25 inhibitor, and propagating the T cells in the medium comprising the IL-2 and the CD25 inhibitor to provide a Treg population, wherein the CD25 inhibitor is an anti-CD25 antibody and/or a CD25 binding fragment thereof;
Does not reasonably provide enablement for:
A method of preparing Treg population comprising exposing T cells to a medium comprising an anti-inflammatory cytokine and an anti-inflammatory cytokine receptor inhibitor; and propagating the T cells in the medium comprising the anti-inflammatory cytokine and the anti-inflammatory cytokine receptor inhibition to provide a Treg population.
The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, in re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.” In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling (MPEP 2164.03)” The MPEP further states that physiological activity can be considered inherently unpredictable.  
The instant claims are drawn to a method of preparing a Treg population 
Given the unpredictability of the art and the breath of the instant claims, the instant specification must provide a sufficient and enabling discloser commensurate in scope with the claims.  The instant specification discloses in vitro examples involving exposing and propagating T-cells to a medium comprising IL-2 and anti-CD25 antibody, to provide a Treg population.  However, no guidance is regarding which other anti-inflammatory cytokines or inhibitors of other cytokine receptors would function in the claimed method.  Furthermore, no guidance is provided regarding how the method could be performed successfully in vitro.  Thus, it would require undue experimentation to practice the method as broadly claimed, given the unpredictability of the art, the breath of the claims, and the lack of guidance provided by the instant specification.
Applicant’s arguments filed 11/23/21 have been fully considered, but they are not persuasive.
Applicant argues that the amendment overcomes the rejection.  
This is persuasive with regard to claim 1, however, claim 46 still encompass a genus of anti-inflammatory cytokine receptor inhibitors and cytokines which are not enabled for the reasons set forth above.  For example, claim 46 would encompass exposing Tregs to anti-IL-10R, which as noted above, abolishes Treg function.  .

Claims 1, 2, 4-5, 7, 12-13, 15-16, and 20 are allowed.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Amy E. Juedes							
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644